Winslow, J.
There being no bill of exceptions, the only question presented is whether the pleadings and findings sustain the judgment. Wille v. Bartz, 88 Wis. 424. This question must be answered in the affirmative. The pleadings and findings show, without dispute or exception, that the defendants, in order to evade the exemption laws of the state, commenced garnishment proceedings in a foreign state in order to subject the exempt earnings of a resident of this state to their claims as creditors, and, in defiance of the interlocutory order of the court, actually appropriated $60 of the plaintiff’s exempt wages to the payment of their debt. Why the court should not have administered the relief which it did administer, we are at a loss to perceive. The jurisdiction of equity in actions of this nature is well established. High, Inj. (2d ed.), § 106.
As to injunction against suit in foreign jurisdiction, see note to Thorndike v. Thorndike, 21 L. R. A. 71.— Rep.
It is said that the judgment is erroneous because it enjoins tbe defendants so long as the plaintiff remains a resident of this state, whereas it should be limited to such time as the plaintiff, being a resident of this state, provides for the entire support of a family within the state. If there is anything in this point, the objection is obviated by the subsequent words of 'the judgment, which limit the operation of the injunction to those earnings which are exempt.
That part of the judgment which adjudges the recovery of the $60 which the defendants collected by their garnishment in the Iowa court in disobedience to the preliminary in junctional order, was eminently proper. A court of equity would hardly deserve that name if it turned the plaintiff out of court with a bare injunction, and commanded him to seek his remedy by another action for the' moneys thus wrongfully converted in contempt of an order of the court made in this very action.
By the Court.— Judgment affirmed.